DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/28/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeLaurentis et al. (U.S. Patent No. 4,283,842) in view of Palmer (U.S. Patent No. 3,614,695).
With respect to claim 1, DeLaurentis et al., hereinafter referred to as “DeLaurentis,” teaches a transformer core 24 (FIGs. 1-10), comprising: 
a first plurality of laminations (e.g. laminations for core leg 26, e.g. FIGs. 1-2) stacked together having a first step-lap sequence of laminations including:
a first sub-plurality of the laminations (e.g. top 48, FIG. 6, six step pattern with two similar superposed laminations per step, col. 56, lines 36-38) each having a first mean length (longest dimension) that extends along a longitudinal axis, which is transverse relative to a width (second longest direction) of each of the first sub- plurality of laminations, the first sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other; and
a second sub-plurality of the laminations (second top 48, FIG. 6, six step pattern with two similar superposed laminations per step, col. 56, lines 36-38) each having a second mean length (longest dimension) that extends along the longitudinal axis, which is transverse relative to a width (second longest direction) of the second sub-plurality of laminations, the second sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other, the second sub-plurality of the laminations stacked directly to the first sub-plurality of the laminations; wherein:

wherein each respective one of the sub-plurality of the laminations of the first plurality of laminations is interconnected with a corresponding one of a sub-plurality of laminations of a second plurality of laminations (laminations 202-212 of yoke 32 or 34, FIGs. 1 and 8) having a second step-lap sequence of laminations to form a step-lap joint between the first plurality of laminations and the second plurality of laminations, wherein respective lengths of the second plurality of laminations extend transversely relative to the longitudinal axis, wherein the first step-lap sequence of laminations and the second step-lap sequence of laminations are complementary with one another (col. 4, lines 63 to col. 5, line 7, col. 5, lines 36-38, and col. 9, lines 55-58). DeLaurentis does not expressly teach the first sub-plurality of the laminations or the second sub-plurality of the laminations comprises at least four laminations. However, DeLaurentis expressly suggests that it’s “desirable to have more than one lamination per step…for manufacturing consideration” (col. 5, lines 34-38).
Palmer teaches a transformer core 10 (FIG. 1), comprising:
a first plurality of laminations stacked (stacked…laminations, col. 2, lines 66-67), wherein:
the first sub-plurality of the laminations or the second sub-plurality of the laminations comprises at least four laminations (e.g. laminations having same largest size at middle portion, or same size front laminations) (col. 2, lines 66-73). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the laminations comprises at least four laminations as taught by Palmer to the transformer core of DeLaurentis to facilitate manufacturing and or to provide the required magnetic saturation characteristics.
With respect to claims 2 and 13, DeLaurentis in view of Palmer teaches the transformer core of claim 1 and the transformer of claim 12, respectively, wherein the first sub-
a third sub-plurality of the laminations (third top or middle 48 in DeLaurentis, e.g. same size laminations section adjacent second step-lap laminations in Palmer) each having a third mean length (length in longest dimension direction) that extends along the longitudinal axis (axis in longest dimension direction), which is transverse relative to a width (length width direction) of each of the third sub-plurality of laminations, the third sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other, the third sub-plurality of the laminations stacked directly to the second sub-plurality of the laminations;
a fourth sub-plurality of the laminations (fourth top 48 in DeLaurentis, e.g. same size laminations section adjacent third step-lap laminations in Palmer) each having a fourth mean length (length in longest dimension direction) that extends along the longitudinal axis (axis in longest dimension direction), which is transverse relative to a width (length width direction) of each of the fourth sub-plurality of laminations, the fourth sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other, the fourth sub-plurality of the laminations stacked directly to the third sub-plurality of the laminations; and
a fifth sub-plurality of the laminations (second from bottom 48 in DeLaurentis, e.g. same size laminations section adjacent fourth step-lap laminations (or same size front laminations), or laminations having same largest size at middle portion in Palmer) each having a fifth mean length (length in longest dimension direction)  that extends along the longitudinal axis (axis in longest dimension direction), which is transverse relative to a width (length width direction) of each of the fifth sub-plurality of laminations, the fifth sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other, the fifth sub-plurality of the laminations stacked directly to the fourth sub-plurality of the laminations; wherein:

the first mean length is shorter than the second mean length, the second mean length is shorter than the third mean length, the third mean length is shorter than the fourth mean length, and the fourth mean length is shorter than the fifth mean length (DeLaurentis, col. 5, lines 36-38; Palmer, col. 2, lines 41-48, 66-73).
With respect to claim 3, DeLaurentis in view of Palmer teaches the transformer core of claim 1 wherein the fifth sub-plurality of the laminations comprises at least four laminations (Palmer, col. 2, lines 66-69).
With respect to claim 4, DeLaurentis in view of Palmer teaches the transformer core of claim 1 wherein each lamination of the plurality of laminations has a diagonally cut longitudinal end (DeLaurentis, col. 4, line 66 to col. 5, line 3; Palmer, col. 2, lines 66-69).
With respect to claim 5, DeLaurentis in view of Palmer teaches the transformer core of claim 1 wherein the plurality of laminations comprises a vertical leg of the transformer core (DeLaurentis, col. 4, lines 65-68, col. 7, lines 56-60; Palmer, col. 2, lines 69-73).
With respect to claim 6, DeLaurentis in view of Palmer teaches the transformer core of claim 5, wherein each lamination of the plurality of laminations has a V-shaped longitudinal end (DeLaurentis, col. 5, lines 3-7).
With respect to claim 7, DeLaurentis in view of Palmer teaches the transformer core of claim 1 wherein the plurality of laminations comprises a horizontal yoke of the transformer core (DeLaurentis, col. 4, lines 65-68; Palmer, col. 2, lines 66-67, 73-75).
With respect to claim 8, DeLaurentis in view of Palmer teaches the transformer core of claim 7, wherein each lamination of the plurality of laminations comprises a V-shaped notch (DeLaurentis, col. 5, lines 3-7).
With respect to claim 9, DeLaurentis in view of Palmer teaches the transformer core of claim 1 wherein each lamination of the plurality of laminations comprises electrical steel (DeLaurentis, col. 4, lines 32-35, col. 7, lines 56-60; Palmer, col. 2, lines 66-69).
With respect to claim 11, DeLaurentis in view of Palmer teaches the transformer core of claim 1 wherein each lamination of the plurality of laminations has a same transverse width and the plurality of laminations are aligned transversely (DeLauretis, col. 7, lines 60-65; Palmer, col. 2, lines 69-73).
With respect to claim 12, DeLaurentis teaches a transformer 20 (FIGs. 1-10), comprising:
a transformer core 24 (FIG. 1) comprising a plurality of legs 26, 28, and 30, a lower yoke 34, and an upper yoke 32, each leg interconnected to the lower yoke and to the upper yoke via a step-lap joint; and
a plurality of coils 40, 42, and 44, each coil surrounding a respective leg; wherein:
each leg, the lower yoke, and the upper yoke comprises a respective plurality of laminations (laminations as seen in FIGs. 2A-8), stacked together having a step-lap sequence of laminations (col. 4, lines 63-66) including:
a first sub-plurality of the laminations (top 48, FIG. 6, six step pattern with two similar superposed laminations per step, col. 56, lines 36-38) each having a first mean length (longest dimension) that extends along a longitudinal axis, which is transverse relative to a width (second longest direction) of each of the first sub- plurality of laminations, the first sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other; and
a second sub-plurality of the laminations (second top 48, FIG. 6, six step pattern with two similar superposed laminations per step, col. 56, lines 36-38) each having a second mean length (longest dimension) that extends along the longitudinal axis, which is transverse relative to a width (second longest direction) of each of the second sub-
the first mean length is different than the second mean length (e.g. top lamination 48 as seen in FIG. 11 is longer than the second top lamination) (col. 4, lines 63 to col. 5, line 7, col. 5, lines 36-38, and col. 9, lines 55-58). DeLaurentis does not expressly teach the first sub-plurality of the laminations or the second sub-plurality of the laminations comprises at least four laminations. However, DeLaurentis expressly suggests that it’s “desirable to have more than one lamination per step…for manufacturing consideration” (col. 5, lines 34-38).
Palmer teaches a transformer core 10 (FIG. 1), comprising:
a first plurality of laminations stacked (stacked…laminations, col. 2, lines 66-67), wherein:
the first sub-plurality of the laminations or the second sub-plurality of the laminations comprises at least four laminations (e.g. laminations having same largest size at middle portion, or same size front laminations) (col. 2, lines 66-73). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the laminations comprises at least four laminations as taught by Palmer to the transformer core of DeLaurentis to facilitate manufacturing and or to provide the required magnetic saturation characteristics.
With respect to claim 14, DeLaurentis in view of Palmer transformer of claim 12 wherein the plurality of legs comprises three legs and the plurality of coils comprises three coils (DeLaurentis, col. 4, lines 66-68; Palmer, col. 2, lines 52-56, and 69-73).
With respect to claim 15, DeLaurentis in view of Palmer transformer of claim 12 wherein:
each lamination of the plurality of laminations of a first leg has a diagonally cut longitudinal end; and 

each lamination of the plurality of laminations of the upper yoke 32 comprises a V-shaped end and V-shaped notch (DeLaurentis, col. 4, lines 66-68, col. 8, lines 43-48; Palmer, col. 2, lines 69-73). 
With respect to claim 16, DeLaurentis teaches a method of assembling a transformer core 24 (FIGs. 1-10), comprising:
receiving a first plurality of laminations (e.g. laminations for core leg 26, e.g. FIGs. 1-2) having a first step-lap sequence of laminations;
stacking directly to each other a first sub-plurality of laminations (top 48, FIG. 6, six step pattern with two similar superposed laminations per step, col. 56, lines 36-38) aligned longitudinally with each other and each having a first mean length (longest dimension) that extends along a longitudinal axis, which is transverse relative to a width (second longest direction) of each of the first sub-plurality of laminations;
stacking directly to each other a second sub-plurality of laminations (second top 48, FIG. 6, six step pattern with two similar superposed laminations per step, col. 56, lines 36-38) aligned longitudinally with each other and each having a second mean length (longest dimension) that extends along a longitudinal axis, which is transverse relative to a width (second longest direction) of each of the second sub-plurality of laminations; and
stacking the second sub-plurality of the laminations directly to the first sub-plurality of the laminations; wherein:
the first mean length is different than the second mean length (e.g. top lamination 48 as seen in FIG. 11 is longer than the second top lamination),
interconnecting each respective one of the sub-plurality of the laminations of the first plurality of laminations with a corresponding one of a sub-plurality of laminations of a second plurality of laminations having a second step-lap sequence of laminations to form a step-lap joint 
Palmer teaches a method of assembling a transformer core 10 (FIG. 1), comprising:
a first plurality of laminations stacked (stacked…laminations, col. 2, lines 66-67), wherein:
the first sub-plurality of the laminations or the second sub-plurality of the laminations comprises at least four laminations (e.g. laminations having same largest size at middle portion, or same size front laminations) (col. 2, lines 66-73). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the laminations comprises at least four laminations as taught by Palmer to the method of DeLaurentis to facilitate manufacturing and or to provide the required magnetic saturation characteristics.
 With respect to claim 17, DeLaurentis in view of Palmer teaches the method of claim 16 wherein the first sub-plurality of the laminations comprises at least four laminations, the method further comprising:
stacking directly to each other a third sub-plurality of the laminations aligned longitudinally with each other and each having a third mean length that extends along the longitudinal axis, which is transverse relative to a width of each of the third sub-plurality of
laminations;

stacking directly to each other a fourth sub-plurality of the laminations (e.g. same size laminations section adjacent third step-lap laminations) aligned longitudinally with each other and each having a fourth mean length that extends along the longitudinal axis, which is transverse relative to a width of each of the fourth sub-plurality of
laminations:
stacking the fourth sub-plurality of the laminations directly to the third sub-plurality of the laminations;
stacking directly to each other a fifth sub-plurality of the laminations e.g. same size laminations section adjacent fourth step-lap laminations (or same size front laminations), or laminations having same largest size at middle portion) aligned longitudinally with each other and each having a fifth mean length that extends along the longitudinal axis, which is transverse relative to a width of each of the fifth sub-plurality of laminations; and
stacking the fifth sub-plurality of the laminations directly to the fourth sub-plurality of the laminations; wherein:
the first mean length is longer than the second mean length, the second mean length is longer than the third mean length, the third mean length is longer than the fourth mean length, and the fourth mean length is longer than the fifth mean length; or
the first mean length is shorter than the second mean length, the second mean length is shorter than the third mean length, the third mean length is shorter than the fourth mean length, and the fourth mean length is shorter than the fifth mean length (col. 2, lines 41-48, 66-73).
With respect to claim 18, DeLaurentis in view of Palmer teaches the method of claim 16 further comprising:
cutting diagonally a longitudinal end of each lamination of the plurality of laminations prior to stacking; and

With respect to claim 19, DeLaurentis in view of Palmer teaches the method of claim 16 further comprising:
cutting a V-shape (tip of core leg 30) at a longitudinal end of each lamination of the plurality of laminations prior to stacking; and
forming a center leg of the transformer core with stacked first and second sub-pluralities of laminations (DeLaurentis, col. 4, lines 66-68; Palmer, col. 2, lines 69-73). 
With respect to claim 20, DeLaurentis in view of Palmer teaches the method of claim 16 further comprising: 
cutting a V-shaped notch 188 (DeLaurentis) into each lamination of the plurality of laminations prior to stacking
forming a yoke 32 of the transformer core with stacked first and second sub-pluralities of laminations (DeLaurentis, col. 8, lines 43-48; Palmer, col. 2, lines 73-75). 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeLaurentis in view of Palmer, as applied to claim 1 above, and further in view of Jean et al. (U.S. Patent No. 3,270,307).
With respect to claim 10, DeLaurentis in view of Palmer teaches the transformer core of claim 1. Palmer does not expressly teach the first mean length is 3 mm to 7 mm longer or shorter than the second mean length.
Jean et al., hereinafter referred to as “Jean,” teaches a transformer core (FIG. 8), wherein the first mean length is 10 mm longer or shorter than the second mean length (col. 5, lines 1-7). Jean does not expressly teach the first mean length is 3 mm to 7 mm longer or shorter than the second mean length. However, it would have been within the skill of a person 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837